Citation Nr: 0531263	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-04 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from September 1974 
to October 1975.

This appeal arises from a rating decision issued in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, that in pertinent part 
determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a low back disability.  In July 2003, the 
Board granted the veteran's application to reopen the case 
and remanded it to the RO for additional development.  The 
case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's entrance examination report does not note 
any back disorder.  

3.  Chronic lumbosacral strain and ankylosing spondylitis 
arose during active service.  

4.  Neither chronic lumbosacral strain or ankylosing 
spondylitis is a developmental or congenital condition.  


CONCLUSION OF LAW

Chronic lumbosacral strain and ankylosing spondylitis were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Background

The service medical records (SMRs) reflect that the veteran 
underwent an enlistment examination in September 1974.  He 
completed a medical history questionnaire, reporting no 
relevant medical history.  He checked "no" to having had or 
currently having recurrent back pain.  A physician examined 
the veteran and found the spine normal. 

The veteran complained of low back pain in January 1975.  The 
report notes that the veteran had low back pain prior to 
active service.  

In February 1975, the veteran again complained of low back 
pain.  The report notes probable L5-S1 spondylosis and 
questionable old chip fracture and L4, with no specific 
severe trauma.  

A February 1975 orthopedic consultation request notes a 
questionable old chip fracture at the superior anterior body 
of L4 and spondylosis at L5-S1.  The report reflects that the 
veteran had served on active duty for 5 months and that back 
pain first began during recruit training.  The report 
specifically notes that he denied any pre-service back pain 
or any specific back injury since entering active service.  
X-rays showed old ring epiphysitis at L4 and several small 
Schmorl's nodes in that area of the spine.  The impression 
was chronic lumbosacral strain secondary to ring epiphysitis.  
The examiner noted that ring epiphysitis a development 
condition.  

According to a September 1975 medical board report, the 
veteran denied any preservice history of back pain or 
trouble.  The report then notes that a January 1975 report 
quoted the veteran as stating that he had back pain prior to 
entry.  The report notes audible and palpable crepitation on 
lateral bending of the lumbar area as the ligamentous 
structures moved over bony prominences of the back.  The 
veteran demonstrated how he could pop and snap his back in 
order to reduce the pain.  Sedimentation rate was normal.  
The report notes that chronic lumbosacral discomfort was 
secondary to old ring epiphysitis and other minor anomalies 
and that willful popping and snapping contributed somewhat to 
an irritation phenomenon.  

The primary diagnoses were chronic lumbosacral pain, 
secondary to old ring epiphysitis and Schmorl's nodes, 
chronic, symptomatic, developmental, existed prior to entry 
into active military service.  The examining physician found 
the veteran unfit for further military service because of the 
lumbar spine and right hip.  

In October 1975, the veteran applied for service connection 
for the low back.  The RO denied the claim in January 1976.  
The veteran reapplied in September 1994.  In February 1995, 
and again in September 1998, the RO determined that no new 
and material evidence had been submitted, and denied 
applications to reopen the claim.  

In May 1999, the veteran submitted an August 1975 SMR.  This 
clinical record mentions a long history of low back pain and 
mid-back pain and contains diagnoses of chronic lumbosacral 
strain, ring epiphysitis, and chronic lumbosacral pain, 
secondary to chronic lumbosacral strain.  Subsequently, the 
RO obtained more recently dated VA outpatient treatment 
reports that reflect diagnoses of ankylosing spondylitis and 
possible rheumatoid arthritis.  The Board found this evidence 
to be sufficiently new and material to reopen the case.  The 
Board remanded the case for a VA orthopedic examination.  

According to an August 2004 VA orthopedic examination report, 
a physician noted a review of the claims file and 
specifically remarked that an entrance examination report 
contained the veteran's report of preexisting low back pain.  
The veteran first had experienced back pain during active 
service after a three mile run in which he had struck a mile 
marker post.  Upon examination of the lumbar spine, the 
physician gave diagnoses of increasing degenerative 
osteoarthritic changes, degenerative disc disease, probable 
ankylosing spondylitis, and scoliosis.  

The physician found that ankylosing spondylitis was not 
related to active service and that its onset was "most 
likely" during adolescence.  The physician then stated, "It 
is also not as likely as not that any activity during his 
military service contributed to or aggravated his already 
existing condition.  The disease process was already in 
initial stages, as indicated by X-ray, and was not aggravated 
by his actions during military service." 

Additional VA and Social Security Administration reports do 
not address whether any current back disability predated 
active military service.  

Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2005).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
Federal Circuit Court found that when no preexisting 
condition is noted upon entry into service the veteran is 
presumed to have been sound upon entry.  The burden falls on 
the government to rebut the presumption of soundness and the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  See also 
VAOPGC PREC 3-2003.  

In the current case, the veteran's enlistment examination 
does not note any relevant preexisting condition.  The 
veteran specifically denied any prior relevant medical 
history or injury.  He must be presumed sound upon entry for 
that reason.  

VA may rebut the presumption of soundness only with clear and 
unmistakable evidence that a back disability preexisted 
active service.  Various physician have determined, after the 
veteran was enrolled in active service, that ring epiphysitis 
had preexisted active service.  However, as explained below, 
none of the evidence that points to a preexisting disorder is 
so compelling as to rise to the level of clear and 
unmistakable evidence.  

A January 1975 SMR notes that the veteran had back pain prior 
to active service.  This statement contradicts a September 
1974 report of medical history; however, even assuming 
arguendo that the statement is true, it would indicate only a 
sore back before active service.  It would not be clear and 
unmistakable evidence that L4, L5, and S1 spondylosis, 
chronic lumbosacral strain, or ring epiphysitis preceded 
active service.  

In February 1975, an orthopedic examiner first found ring 
epiphysitis.  The physician noted that this is developmental.  
38 C.F.R. § 3.303(c) contains additional guidelines for these 
conditions.  The regulations state that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  Thus, developmental ring 
epiphysitis cannot be service-connected.  

However, the veteran's disability claim includes chronic 
lumbosacral strain and ankylosing spondylitis.  An August 
1975 SMR reflects separate diagnoses of chronic lumbosacral 
strain; ring epiphysitis; and, lumbosacral pain, secondary to 
lumbosacral strain.  Arguably, that physician found ring 
epiphysitis to be a separate disorder.  Thus, discovery of 
ring epiphysitis during active service is not clear and 
unmistakable evidence that chronic lumbosacral strain and 
ankylosing spondylitis were also present prior to active 
service.  

Finally, the August 2004 VA medical examiner concluded that 
ankylosing spondylitis preexisted active service; however, 
that examiner gravely misread the entrance examination 
report.  The report notes that the veteran denied a history 
of low back pain.  This error on the part of the VA examiner 
severely reduces the probative value of the opinion.  The 
Board cannot, therefore, find the opinon to be clear and 
unmistakable evidence of preexistence.   

After considering all the medical evidence, the Board finds 
none clearly and unmistakably proves that the veteran entered 
active military service with chronic lumbosacral strain or 
ankylosis spondylitis.  Thus, the presumption of soundness at 
entry is not rebutted, the veteran was sound at entry, and 
chronic lumbosacral strain and ankylosing spondylitis began 
during active service.  


ORDER

Service connection for chronic lumbosacral strain and 
ankylosing spondylitis of the lumbar spine is granted.  


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


